Citation Nr: 1311858	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-43 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating from June 1, 2009, and higher than 10 percent from January 25, 2010, for service-connected lumbar spine strain.

2.  Entitlement to service connection for degenerative disc disease of the low back. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for lumbar spine strain.  The RO assigned an initial noncompensable evaluation effective from June 1, 2009 (the day after the Veteran's retirement from service).  A notice of disagreement was received in November 2009, a statement of the case was issued in August 2010, and a substantive appeal was received in October 2010.  

In an August 2010 rating decision, the RO granted an increased 10 percent rating for the low back disability from January 25, 2010.  It is presumed that the Veteran is seeking the maximum benefit allowed by law and regulation for such disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded".  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the maximum increased rating for the low back disability has not been granted from the date of claim, this matter remains on appeal and has been characterized accordingly.  

The following decision is limited to consideration of the appropriate rating for the service-connected lumbar spine strain.  The issue of service connection for degenerative disc disease of the low back is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected lumbar spine strain has been manifested by painful motion.

2.  At no time during the evaluation period is the Veteran's service-connected lumbar spine strain shown to have been manifested by limitation of thoracolumbar spine forward flexion to greater than 30 degrees but not greater than 60 degrees; by limitation of combined range of motion to not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease and /or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent initial evaluation (but no higher) for the service-connected lumbar spine strain have been met, effective from June 1, 2009.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, including Diagnostic (Codes) Codes 5003, 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

Duty to notify

The record shows that in a February 2009 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The February 2009 letter, as well as a May 2010 letter, gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to assist

Furthermore, the Board finds that VA has complied with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, private treatment records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in March 2009 and March 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

II.  Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Board notes that the Veteran's service connected low back disability, characterized as a lumbar spine strain, has been rated by the RO under Code 5237 (for lumbosacral strain) and subsequently under Code 5242 (for degenerative arthritis of the spine).  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) and because that code provides for rating under alternate criteria in addition to those applicable to lumbosacral strain or degenerative arthritis of the spine, and thus is potentially more favorable, the Board finds that the proper code for rating the Veteran's service connected low back disability is Code 5243.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 through 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Code 5003); and 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Code 5003.

On March 2009 VA pre-discharge examination, the Veteran reported that he injured his back in about 2000 and was treated with Motrin, and he reinjured his back in 2008 and was again treated with Motrin.  He reported episodic mid and low back pain, occurring with certain motions and at about 7/10 in severity.  He reported that the pain may last hours to days, and he took Motrin and did stretching exercises for relief.  He had not missed any work or been incapacitated, but he had been waived from the physical readiness test due to back pain.  He had no support devices and had not had surgery or injections.  He reported taking Flexeril on occasion if needed.

On physical examination, the Veteran had normal gait and normal lumbar lordotic curve, with a level pelvis.  He had no area of tenderness and no trigger points or spasms.  He had 90 degrees of flexion, 30 degrees extension, 40 degrees each of right and left lateral bending, and 30 degrees each of right and left rotation.  The examiner observed that he moved fairly easily, with no indication of impairment on repeat testing and no sign of weakness, fatigue, lack of endurance, or incoordination, and he had minimal discomfort.  A neurologic examination was intact, with 5/5 strength in the lower extremities, no atrophy, and 2+ knee and ankle reflexes bilaterally; pin and touch sensation were intact, and straight leg raising was normal.  X-ray results of the lumbosacral spine indicated mild degenerative changes of the lower lumbar spine and hips, and nonspecific small foci of sclerosis involving the left iliac and pubic bones.  The examiner diagnosed musculoligamentous strain of the lumbar spine, with mild impairment during flare-ups, as the Veteran may have had difficulty running and performing some physical training.  He had no other occupational or daily activity impairment normally.

Based on these results, the November 2009 rating decision on appeal granted service connection for lumbar spine strain and assigned a noncompensable, 0 percent, evaluation.

In a November 2009 notice of disagreement, the Veteran stated that he could no longer do common activities without having to worry about throwing his back out; lifting items slightly over 20 pounds or doing yard work could trigger a back spasm and incapacitate him. He reported that Tylenol or ibuprofen offered temporary relief but he also had to lie down on the floor with pillows under his knees and hips and his knees bent, with his feet on a chair, or lie in bed with his hips and knees bent to sleep at night.  He also used heating pads to relax the painful muscle spasms.  He stated that he often required one to two days of such rest to relieve his back pain.  He reported having frequent back pains since his injury in service.

In a December 2009 lay statement, the Veteran's ex-wife stated that he was in constant pain due to his lower back, with complaints that the pain radiated on his left side, to the left knee and down to the left foot.  She stated that the pain and stiffness in the Veteran's lower back became more evident after long periods of inactivity, and it was usually worse later in the day.

On January 25, 2010 private treatment, the Veteran reported a mild re-aggravation of his back injury.  He denied any radicular symptoms.  The clinical assessments included chronic low back pain and muscular/ligamentous sprain/strain.

On February 2010 private treatment, the Veteran reported that in the last 2 to 3 weeks of the previous month, he had been lifting more during his work shift.  He reported pain in his lumbar spine paraspinals, more on the right side, with increased pain on sitting, standing, bending, and lifting.  He reported constant pain with a severity of 8/10, and sharp pain with standing.  He reported having a similar low back episode while doing yard work the previous year, and that this new episode was worse.  February 2010 X-rays of the lumbar spine were negative for fracture and showed a normal lordotic curve, and mild degenerative joint disease at L4-L5 with lateral list to the left.

On May 2010 private treatment, the Veteran reported right-sided lower back pain for 2 days.  He reported that he felt pain after he was lifting a table.  He reported a previous back injury from 2008.  He also reported a tingling sensation in his right leg, which was worse on the bottom of his foot.  He reported that the lower back pain was worse upon first waking up and with prolonged standing or certain movements.  He took ibuprofen for the back pain.  The impression was right low back pain with symptoms that seemed consistent with radiculopathy at L4-L5 and/or L5-S1.  Flexeril and Motrin were prescribed.

On further May 2010 private treatment, the Veteran complained of low back pain with radiating pain down both lower extremities, with onset of the pain after moving a table about 2 weeks earlier.  He reported that the numbness/tingling of the right lower extremity had resolved.  He currently had no left lower extremity pain but had some minimal numbness/tingling in an L4/L5 distribution.  He reported a lower back injury in 2008 that was fully recovered, and with no radiating pain or numbness or tingling of the lower extremities.

Based on these records, an August 2010 rating decision granted a 10 percent rating for the Veteran's low back disability from January 25, 2010.

On August 2010 private treatment, the Veteran reported chronic back pain since a lifting injury in 2008; his back pain went away until he deployed as a civilian to Iraq.  He reported carrying heavy duffel bags which seemed to aggravate his back pain.  Most recently, he reported lower back pain localized to the left side which radiated all the way down to the left foot, with slight tingling on the dorsal aspect of the left foot.  He denied symptoms in the right lower extremity, although there had been intermittent tingling in the right foot when he reinjured himself in March 2010.

In September 2010, in response to complaints of severe low back pain or radicular pain for more than 6 weeks, the Veteran was given an MRI of the lumbar spine.  The results showed developmental narrowing of the lumbar spinal canal with superimposed multilevel discogenic and spondylotic changes, worst at L4-L5 where there was a diffuse disc bulge and slight inferior disc extrusion.  This severely narrowed the central canal, effaced the subarticular recesses, and narrowed both normal foramina, likely affecting the exiting L4 and traversing L5 nerve roots.

In an October 2010 statement, the Veteran reported that his low back had progressively worsened since he first injured it in 2008, in service.  He contended that the pain in his lower back was caused not by muscle strain but due to disc problems.  He stated that he had been prescribed numerous pain medications, but the only one that appeared to have any relieving effect was Gabapentin, although this was only temporary.  He stated that X-rays taken in August 2010 suggested possible problems in the S5 area of his spine, which prompted his doctors to perform the September 2010 MRI on his back.

On November 2010 private treatment, the Veteran complained of severe midline low back pain with radiation to both lower extremities, left greater than right.  He recalled the initial onset of midline low back pain with some radicular component dating back to 2008, in service.  He reported that he was maintaining fairly well until about 6 months prior to this consultation, when he had a long flight to Iraq as a private contractor; he was carrying 2 or 3 very large back bags as he got off the plane and traveled, and he began noticing worsening of the back pain.  He reported that it became progressively more painful about 2 months later.  

On later November 2010 private treatment, the Veteran reported back pain and right leg pain and radiculopathy.  An MRI showed severe degenerative disc disease at L4-L5 and L5-S1 with a superimposed disc herniation paracentrally with bilateral foraminal narrowing; the impression was bilateral radiculopathy due to superimposed disc herniation on top of disc degeneration at L4-5 and L5-S1.  It was noted that the back pain was probably coming from the paracentral disc protrusions, as the Veteran had degenerative disc disease and also superimposed disc herniation.

A November 2010 X-ray of the Veteran's lumbar spine showed pseudoarticulation of the left L5 transverse process with the sacrum, with note of sclerosis at this articulation; it was noted that this could be symptomatic (Bertolotti syndrome).

On January through March 2011 VA physical therapy treatment, the Veteran reported injuring his back in service, causing immediate pain.  He reported that the pain subsided for about one year, but with his most recent tour to Iraq (from March to September 2010), the pain level had intensified and he received physical therapy treatment while there.  He was now being seen for low back pain with disc involvement as noted on MRI.

On March 2012 VA examination, the Veteran's diagnoses included herniated disc L4-5 (diagnosed in September 2010) and lumbar strain, resolved (diagnosed in 2008).  The Veteran reported that his back pain began in 2008 while on deployment, when he injured his back lifting something heavy.  He reported that his back got better, and then in late 2009 or 2010, he began having lumbar pain with radiation down the right leg, with intermittent numbness in the L5 distribution to the top of the foot.  He had no bowel or bladder dysfunction and no lower extremity weakness.  He reported that housecleaning or stooping to work caused flare-ups that lasted several hours, during which he would need to rest.  

On physical examination of the Veteran, forward flexion was to 90 degrees or greater, with objective evidence of painful motion beginning at 60 degrees.  Extension was to 30 degrees or greater, with objective evidence of painful motion beginning at 20 degrees.  Right and left lateral flexion were each to 30 degrees or greater, with no objective evidence of painful motion.  Right and left lateral rotation were each to 30 degrees or greater, with no objective evidence of painful motion.  The ranges of motion on repetitive testing were unchanged, with no additional limitations following repetitive-use testing.  The Veteran's symptoms included pain on movement, but no localized tenderness or pain to palpation, and no guarding or muscle spasm.  Muscle strength testing was normal.  A reflex exam was normal.  A sensory exam was normal.  Straight leg raising was negative bilaterally.  The examiner noted mild radicular numbness to the right lower extremity, with involvement of the right L4/L5/S1/S2/S3 nerve roots (the sciatic nerve), and no other signs or symptoms of radiculopathy.  No other neurologic abnormalities were found.  The examiner noted incapacitating episodes over the previous 12 months of at least 2 weeks but less than 4 weeks due to intervertebral disc syndrome.  

The March 2012 VA examiner stated that, without records indicating that the Veteran had radicular symptoms and/or radiological studies showing a herniated disc while in service, he believed it is less likely than not that the Veteran's herniated and bulging discs are related to the back strain that he had while in service.  Based on the Veteran's statements, the examiner opined that the back strain while in service improved and he returned to full duty, and it was not until after he left service that he experienced a new back problem with the radicular symptoms and incapacitation.  The examiner opined that these appear to be two separate incidents and problems, and without confirmation from the claims file, the examiner could not link the back strain from service to the herniated disc the Veteran has at this time.

Additional VA and private treatment records from the Veteran's retirement from service through February 2012 show symptoms largely similar to those noted on the VA examinations described above.

Initially the Board acknowledges that pursuant to Code 5003, as noted above, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  

The Court appears to have held that a 10 percent rating is warranted under Code 5003 and 38 C.F.R. § 4.59 if there is X-ray evidence of degenerative arthritis and painful motion even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. Brown, 8 Vet. App. 417 (1995).  In the present case, the medical findings prior to January 25, 2010 do not appear to show actual limitation of motion, even when DeLuca factors are considered.  However, the March 2009 VA examiner appears to have reported some discomfort on motion, and the X-ray findings at that time showed degenerative changes of the lower lumbar spine.  The phrasing of the report seems to imply that there is some painful motion, just not significant.  As such, the case arguably falls within the holdings of Lichtenfels and Hicks.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that a 10 percent rating is warranted for the entire period contemplated by this appeal; that is, from June 1, 2009, the day after the Veteran's retirement from service.  Fenderson, supra.

Turning to the matter of a rating higher than 10 percent, while the Veteran has reported chronic back pain, at no time is there evidence of thoracolumbar spine forward flexion being limited to 60 degrees or less, or combined range of thoracolumbar spine motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  As the symptoms and associated impairment of function of the lumbar spine strain throughout the evaluation period fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher (20 percent) rating under the General Formula, a rating in excess of 10 percent under the General Formula criteria is clearly not warranted.  

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's lumbar spine strain exceeded what is encompassed by the 10 percent rating assigned, and therefore a "staged" increased rating is not warranted.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher compensation is not warranted under these provisions for any period of time on appeal because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating higher than the 10 percent currently assigned. 

As is noted above, a low back disability may be alternatively rated based on incapacitating episodes.   Here, as noted above, it is neither shown nor alleged that the Veteran was ever placed on bed rest by a physician for his service-connected lumbar spine strain.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  The Board emphasizes here that the instant decision only addresses symptomatology medically attributable to the service-connected lumbar spine strain.  The record shows that the Veteran also suffers from degenerative disc disease.  The RO has effectively determined that the degenerative disc disease is not related to service,.  As noted in the following remand, the Veteran has disagreed with that determination and the remand sets forth directives regarding additional action on that issue.  

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there has been no objective finding of neurological abnormalities associated with the Veteran's service-connected low back disability.  The evidence does not show that the radiculopathy to the lower extremities noted in the medical records is associated with the service-connected lumbar spine strain.  Again, should service connection be established for degenerative disc disease pursuant to the following remand, then neurological abnormalities, to include radiculopathy, due to the disc disease will be considered. 

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Finally, as the record shows that the Veteran is employed, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In summary, for the reasons and bases expressed above, the Board has concluded that the criteria for entitlement to a 10 percent initial rating for lumbar spine strain have been met, but the criteria for entitlement to a rating higher than 10 percent are not met at any time for low back disability.


ORDER

Entitlement to a 10 percent disability evaluation (but no higher) for service-connected lumbar spine strain is warranted, effective from June 1, 2009.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.



REMAND

Rating decisions issued by the RO have determined that the Veteran's service-connected low back disability is limited to lumbar strain.  In doing so, the RO has effectively denied service connection for degenerative disc disease.  An October 2010 letter from the Veteran makes it clear that he is contending that his disc disease is part of his service-connected low back disability.  

However, it does not appear that the Veteran has been furnished proper notice of the RO's determination, nor has he been furnished appropriate notice of laws and regulations regarding service connection.  Under the particular circumstances of this case, the Board finds that the issue of service connection for degenerative disc disease of the low back so associated with the increased rating for lumbar spine strain issue that it is effectively also in appellate status.  However, further action is necessary before the Board may properly consider the degenerative disc disease issue.  

Accordingly, the case is hereby REMANDED to the RO for the following actions:

1.  The Veteran should be furnished appropriate VCAA notice regarding the issue of service connection for degenerative disc disease. 

2.  After undertaking any additional development deemed necessary, the RO should forward the claims file to an appropriate VA medical doctor for review.  After reviewing the claims file, the examiner should offer an opinion in response to the following:

     a)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's degenerative disc disease is causally related to any incident of service?

     b)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's degenerative disc disease is proximately due to or caused by the service-connected lumbar spine strain?

     c)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's degenerative disc disease has been aggravated by the service-connected lumbar spine strain?

The examiner should offer clear reasons for all responses. 

3.  After completion of the above, the RO should review the expanded record and determine whether service connection is warranted for degenerative disc disease of the low back under both a direct and secondary theories.  If the claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case setting forth pertinent laws and regulations regarding direct and secondary service connection.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


